Case 6:20-cv-00221-JCB-JDL Document 22 Filed 02/12/21 Page 1 of 2 PageID #: 106




                                   No. 6:20-cv-00221

                               Stephanie Geneva,
                                      Plaintiff,
                                         v.
                  Athens Hospital, L.L.C d/b/a U.T. Health Athens,
                                     Defendant.


                                        ORDER

                Plaintiff Stephanie Geneva filed this lawsuit alleging vio-
            lations of the anti-retaliation provision of Title VII of the Civil
            Rights Act of 1964, 42 U.S.C. §2000e-(3)(a). Doc. 1. On October
            23, 2020, defendant Athens Hospital, L.L.C. d/b/a U.T. Health
            Athens filed a motion for judgment on the pleadings pursuant
            to Federal Rule of Civil Procedure 12(c). Doc. 15. This case was
            referred to United States Magistrate Judge John D. Love, who
            issued a report recommending that defendant’s motion be
            granted and that plaintiff’s claims be dismissed with preju-
            dice. Doc. 21. Neither party filed objections to the magistrate
            judge’s report and recommendation.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the record is only re-
            viewed for clear error. Douglass v. United Servs. Auto. Ass’n, 79
            F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
            trate judge’s report, and being satisfied that it contains no
            clear error, the court accepts its findings and recommenda-
            tion. Defendant’s motion for judgment on the pleadings (Doc.
            15) is granted. Plaintiff’s claims are dismissed with preju-
            dice.
Case 6:20-cv-00221-JCB-JDL Document 22 Filed 02/12/21 Page 2 of 2 PageID #: 107




                             So ordered by the court on February 12, 2021.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                       -2-
